Case: 19-14224     Date Filed: 07/15/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14224
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:17-cv-61597-JEM



ERIC FERRIER,


                                                            Plaintiff-Appellant,


                                  versus


CASCADE FALLS CONDOMINIUM ASSOCIATION, INC.,
BANK OF AMERICA, NA
LISA KEHRER,
TODD STOLFA,


                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 15, 2020)
                 Case: 19-14224       Date Filed: 07/15/2020        Page: 2 of 5



Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:

       Eric Ferrier, proceeding pro se, appeals the district court’s dismissal of his

civil action for lack of subject matter jurisdiction. The 48-page civil complaint

against Cascade Falls Condominium Association, Bank of America, and two

individuals—Todd Stolfa and Lisa Kehrer—raised a variety of claims related to

and arising from state foreclosure proceedings on Ferrier’s condominium and

related loan in 2012 and 2014. 1 Among the relief requested, Ferrier sought an

evidentiary hearing as to the authenticity of the mortgage assignment, a declaration

that the loan servicer had no mortgage interest in the property, injunctive relief

barring any and all persons from asserting or claiming an interest in the property

adverse to Ferrier’s title, and compensatory and punitive damages. 2 On appeal, he

       1
         Specifically, Ferrier alleged (1) discrimination under the Fair Housing Act (“FHA”),
42 U.S.C. § 3604 et seq., and Fair Housing Amendments Act; (2) fraud in violation of 11 U.S.C.
§ 548 and 18 U.S.C. § 1344; (3) fraudulent representations in violation of Uniform Commercial
Code § 2-314 and Fla. Stat. § 718.203; and (4) unfair or deceptive acts or practices in violation
of 15 U.S.C. § 45, the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., the Fair
Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692p, and an unidentified statute
purportedly entitled the “Federal Consumer Fraud and Deceptive Business Practices Act.”
       2
         We note that this is Ferrier’s third-filed federal action related to the foreclosure
proceedings. He first filed a federal complaint against Bank of America in 2015, which was
dismissed without prejudice due to his failure to pay the filing fee. Thereafter, in 2016, upon the
dismissal of his motion to reopen the state court proceedings, Ferrier filed a “notice of removal”
with an attached “counterclaim and complaint,” which is very similar to the underlying
complaint here. The district court ultimately remanded the case to state court, noting that the
remova1 was untimely and the complaint did not raise viable claims under either federal question
or diversity jurisdiction. Ferrier subsequently filed the underlying complaint in 2017. Notably,
Ferrier has continuously pursued various legal actions against defendant Cascade Falls
Condominium Association which have been adversely determined against him, and he has been
                                                2
                 Case: 19-14224       Date Filed: 07/15/2020        Page: 3 of 5



presents several arguments in support of his claim that the district court erred in

dismissing his action. Because we conclude that the district court did not err in

dismissing the action for lack of subject matter jurisdiction, we affirm.

       Under the Rooker-Feldman3 doctrine, district courts lack subject matter

jurisdiction over “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Lozman v. City of Riviera Beach, 713 F.3d 1066, 1072 (11th Cir. 2013) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)); see

also 28 U.S.C. § 1257(a) (vesting the authority to review final state court

judgments exclusively in the Supreme Court of the United States).

The Rooker-Feldman doctrine applies “both to federal claims raised in the state

court and to those ‘inextricably intertwined’ with the state court’s judgment.”

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). “A claim is inextricably

intertwined with a state court judgment if it would ‘effectively nullify’ the state

court judgment or it ‘succeeds only to the extent that the state court wrongly




declared a “vexatious litigant” under Florida law and is prohibited from initiating any pro se
actions in Florida’s 17th Judicial Circuit without leave of the courts.
       3
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. Of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983).
                                                3
                 Case: 19-14224       Date Filed: 07/15/2020       Page: 4 of 5



decided the issues.’” Id. (internal citation and quotations omitted). We review de

novo a district court’s determination that it lacked subject matter jurisdiction. Id.

       Here, Ferrier was a “state-court loser” with respect to the state foreclosure

proceedings regarding his condominium—proceedings which had completed

before Ferrier filed the underlying federal action. And, as set forth above, the

relief requested by Ferrier in his complaint clearly invited the district court to

review and reject the state court’s judgments in the foreclosure proceedings. Thus,

pursuant to Rooker-Feldman, the district court correctly concluded that it lacked

jurisdiction over Ferrier’s complaint. 4 Lozman, 713 F.3d at 1072; Casale, 558
F.3d at 1260.

       Ferrier asserts that the district court could not dismiss the case because he

had already obtained a default judgment against defendants Stolfa and Kehrer due

to their failure to respond to the complaint, but the existence of a default judgment

cannot overcome a lack of subject matter jurisdiction. Indeed, “if the court

determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” See Fed. R. Civ. P. 12(h)(3). Moreover, any judgment


       4
         Ferrier argues that the district court deprived him of his right to access the courts by
staying his request for discovery and then dismissing his cause of action for lack of subject
matter jurisdiction. We reject this argument outright. While occasionally limited discovery may
be necessary to resolve certain jurisdictional questions, Ferrier has not asserted such discovery
was necessary in this case. Furthermore, we have encouraged courts to resolve jurisdictional
questions and eliminate legally unsupported claims “before the discovery stage, if possible,” so
as to avoid wasting judicial resources and causing the parties to bear unnecessary costs.
Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997).
                                                4
                 Case: 19-14224         Date Filed: 07/15/2020        Page: 5 of 5



rendered when the court lacked jurisdiction is void and without legal effect. See

Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001) (explaining that, under the

Rules of Civil Procedure, certain fundamental defects render a judgment void,

including if the district court lacked subject matter jurisdiction when it entered the

judgment).

       Ferrier also argues that his case should be permitted to proceed because it is

an “independent action” seeking relief from the state court judgments, pursuant to

Rule 60(d) of the Federal Rules of Civil Procedure, based on fraud upon the court.

But we have not recognized a fraud exception to the Rooker-Feldman doctrine, and

we decline to do so now. Indeed, such an exception would effectively gut the

doctrine by permitting litigants to challenge almost any state-court judgment in

federal district court merely by alleging that “fraud” occurred during the state-court

proceedings.

       Accordingly, for the reasons set forth above, we conclude the district court

properly dismissed Ferrier’s cause of action for lack of subject matter jurisdiction.5

       AFFIRMED.



       5
          Because we conclude that the district court properly dismissed the complaint for lack of
subject matter jurisdiction, we do not reach Ferrier’s claim that his lawsuit is not frivolous, that
his filings are not abusive, and that he in fact stated facially plausible claims sufficient to survive
a motion to dismiss for failure to state a claim. Finally, to the extent Ferrier raises a new claim in
his reply brief concerning the Appellee’s alleged failure to not serve all the defendants, we do
not consider this claim. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[W]e do
not address arguments raised for the first time in a pro se litigant’s reply brief.”)
                                                  5